Citation Nr: 1617490	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for alcohol and drug dependence, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression. 



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran served on active duty from March 1978 and March 1982.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In an August 2014 decision, the Board granted service connection for an acquired psychiatric disorder, to include PTSD and depression, and denied service connection for alcohol and drug dependence.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 memorandum decision, the Court vacated the portion of the Board's decision that denied service connection for alcohol and drug dependence and remanded the matter for further adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks service connection for alcohol and drug dependence as secondary to his service-connected PTSD and depression.  In August 2014, the Board denied the claim, finding that the Veteran did not have a current disability because his polysubstance dependence was in full remission during the appeal period.  However, the Court noted that the Veteran's mental health providers variously characterized his polysubstance dependence as "in remission" and as an "active" problem.  The Veteran had also reported that he continued to attend alcohol anonymous (AA) and narcotics anonymous (NA) meetings and maintained continued efforts to avoid relapse.  The Court indicated that this report was suggestive of a current substance-related disability.  In addition, the Court pointed out that the DSM-IV distinguishes between "recovered/no substance-related disorder" and "in remission," and that VA regulation, 38 C.F.R. § 4.126(a), contemplates mental disorders in remission for evaluation purposes.  Thus, a VA examination and medical opinion are needed to determine whether the Veteran's polysubstance dependence has been active, in full remission, or recovered during the appeal period.  Moreover, if the Veteran's polysubstance dependence constitutes a current disability, a medical opinion is needed as to whether the condition was caused or permanently aggravated by his service-connected PTSD with depression.  


Accordingly, the case is REMANDED for the following actions:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his alcohol and drug dependence.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Minneapolis VA Health Care System.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any alcohol and drug dependence that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his alcohol and drug dependence is related to his service-connected PTSD with depression.  VA treatment records primarily indicate that his alcohol and drug dependence is in remission; however, there are records that characterize the condition as "active."  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should indicate whether the Veteran has an active substance-related disorder, recovered/no substance-related disorder, or a substance-related disorder in remission.  

If the Veteran has a current substance-related disorder or one that is in remission (as opposed to no disorder or one that has recovered), the examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's service-connected PTSD with depression caused or permanently aggravated his substance-related disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




